Citation Nr: 0811504	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable disability rating 
for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for hypertension, granted service 
connection for hemorrhoids, and assigned a noncompensable 
rating to this disability.  

In October 2007, the veteran testified before the Acting 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

The veteran's compensable rating claim is addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The veteran did not exhibit hypertension in service or within 
the first post-service year, and hypertension is not 
otherwise associated with his active duty.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA duty to notify was satisfied prior to the initial 
AOJ decision by way of a pre-adjudication April 2004 letter 
that fully addressed all four notice elements.  That letter 
informed the veteran of what evidence was required to 
substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  The AOJ provided 
the veteran with an additional VCAA letter in February 2007.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims folder contains the veteran's service medical 
records, VA and private medical evidence, the veteran's 
contentions, and other lay statements.  The veteran was 
provided an opportunity to set forth his contentions during a 
personal hearing before the undersigned Acting Veterans Law 
Judge in October 2007.  

The veteran identified pertinent 1972 treatment in 
conjunction with an examination for life insurance with New 
York Life Insurance Company.  However, he testified that the 
records of that examination have since been destroyed.  The 
veteran also indicated that he tried to obtain private 
records showing 1980 treatment for hypertension from Dr. 
Muchmore.  According to a June 2004 letter, Dr. Muchmore 
stated that the veteran was seen in his office prior to 1992, 
but noted that the veteran's treatment records had been 
destroyed.  In light of the above, the Board finds that 
attempts to secure evidence from New York Life Insurance 
Company and/or treatment records from Dr. Muchmore would be 
futile.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his service connection 
claim for hypertension.  However, as discussed below, service 
medical records are negative for complaints of, treatment 
for, or findings of hypertension.  The first 
contemporaneously recorded documentation of hypertension is 
dated approximately one decade after the veteran's separation 
from active military duty, and as will be discussed, the 
claims folder contains no competent evidence that the 
veteran's current hypertension is associated with his active 
military duty.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See Charles v. Principi, 16 
Vet. App. 370 (2002) & 38 USCA 5103A(a)(2).  Consequently, 
the Board concludes that a remand to accord the veteran a 
relevant VA examination is not necessary.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board notes that in response to a supplemental statement of 
the case issued in May 2007, the veteran indicated that he 
had no other information or evidence to give VA to 
substantiate his claim and requested that the claim be 
decided as soon as possible.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if hypertension became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran is seeking service connection for hypertension.  
Medical evidence of record confirms a current diagnosis of 
hypertension.  The veteran's service medical records, to 
include a June 1971 separation examination report, are 
negative for complaints of, treatment for, or findings of 
hypertension.   

The veteran primary contention is that he was first diagnosed 
with hypertension in 1972 when he was examined for life 
insurance eligibility.  However, as noted, the records from 
that examination have reportedly been destroyed.  

In support of his claim that he developed hypertension within 
the first post-service year, the veteran submitted June 2004 
and May 2005 statements provided by J.D. Burger, a private 
registered nurse, and Director of Health Services at Rose 
State College in the 1970's.  Specifically, according to 
these statements, J.D. Burger stated that between 1972 and 
1979, she monitored the veteran's blood pressure.  She 
indicated that, although the veteran's records are no longer 
available, she remembers that his systolic blood pressure 
readings ranged from 145 to 170, and his diastolic readings 
ranged from 90 to 100.  

In further support of his claim, the veteran also submitted a 
June 2005 statement provided by M. C. Crespo, D.O.  This 
private doctor noted that he had reviewed the veteran's 
"medical records dating back to 1974" and that that 
information revealed that the veteran had hypertension at 
that time.  The doctor concluded that given the record 
reviewed, and all factors considered, it appeared to him that 
the veteran' hypertension began as a result of his military 
service and/or manifested within one year of discharge 
therefrom.  

On review, the Board finds the June 2005 statement provided 
by Dr. Crespo, as well as the above-described statements 
provided by J.D. Burger, the registered nurse, to be of 
little probative value.  The Board notes that their 
statements were provided more than three decades following 
the veteran's discharge from service, and are not supported 
by contemporaneous treatment records.  Additionally, while a 
history of hypertension was noted in a 1974 treatment record 
from the Bone and Joint Hospital, such history is also not 
substantiated by the medical evidence of record.  

As noted, the service medical records are negative for a 
diagnosis of hypertension.  In fact, there is not even 
evidence of elevated blood pressure readings during service.  
Further, medical records from the veteran's subsequent 
reserve service indicate that, on several occasions between 
1975 and 1976, the veteran specifically denied ever having 
experienced elevated blood pressure readings.  

The Board emphasizes that the first competent evidence of 
record showing a diagnosis of hypertension is a January 1982 
private medical record that specifically states that the 
veteran's hypertension was initially diagnosed in June 1981 
(approximately one decade after separation from service).  
Thus, hypertension may not be presumed to have been incurred 
in service.  38 C.F.R. §§3.307, 3.309 (2007).  There is also 
no competent evidence of a nexus between the veteran's 
current hypertension and his period of active service.  

The Board has also considered the August 2004 statement 
provided by R.C.H, a registered nurse as well as the Evening 
Assistant Director of Health Services at Rose State College.  
R.C.H. stated that from 1976 to 1983, she routinely checked 
the veteran's blood pressure and that the checks consistently 
revealed readings indicating that the veteran suffered from 
hypertension.  However, that statement does not suggest that 
the veteran's hypertension had its onset during service or 
within the first post-service year, and therefore is not 
probative to the issue at hand.  

The record also contains an August 2004 statement from the 
veteran's former colleague to the effect that the veteran 
struggled with hypertension from 1972 and 1979.  Although the 
veteran and his former colleague believe that the veteran's 
hypertension is related to his period of active service, 
their opinions as to medical matters are without probative 
value because they, as laypersons, are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In sum, as medical evidence of record indicates that the 
veteran's hypertension was not exhibited during active duty, 
or within one year of separation from such service, and that 
hypertension has not been found to be otherwise related to 
his active military duty, the Board must conclude that 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 38 
U.S.C.A. §5107(b) (West 2002 & Supp. 2007).  


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran is also seeking an initial compensable rating for 
his service-connected hemorrhoids.  On review, the Board 
finds that further development is necessary prior to 
analyzing the claim of the merits.

The veteran last underwent a VA examination in June 2004, at 
which time he was diagnosed with external hemorrhoids.  He 
has since reported increasing symptomatology.  Specifically, 
during his October 2007 hearing, he testified that he 
experiences stool leakage, rectal pain, and rectal bleeding.  
Given that the veteran reports increased symptomatology since 
his last VA examination, the Board finds that an additional 
examination is necessary to determine the current nature and 
severity of his service-connected hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of his service-connected 
hemorrhoids.  Prior to the examination, 
the examiner is requested to review the 
claims folder.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

The examiner is specifically requested to 
note whether the veteran has any large, 
thrombotic, or irreducible (external or 
internal) hemorrhoids with excessive 
redundant tissue, evidencing frequent 
recurrences, and whether his hemorrhoids 
cause persistent bleeding and with 
secondary anemia, or with fissures.  

2.  Following the above, the AOJ should 
re-adjudicate the issue of entitlement to 
an initial compensable rating for 
service-connected hemorrhoids.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  An appropriate period 
of time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


